Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed August 17, 2021. As filed, claims 1 and 3 are pending in the instant application. Claim 2 is canceled. 
Priority
This application filed 04/26/2021 is a CON of SN 16/937,154 filed 7/23/2020 which claims priority from Provisional Application 62/901,739 filed 09/17/2019 and 62/878,852 filed 7/26/2019.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 04/29/2021, 5/18/2021 and 8/17/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Election/Restrictions
Applicant's election of without traverse of species compound  6-[3-(5-Carboxy-5-methylhexyl)-phenyl]-2,2- dimethylhexanoic acid, referred to in the present application as Compound 1-32, having the structure: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the reply filed 8/17/2021 is acknowledged. 

Claims 1 and 3 will be examined on the merits herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 1. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 4689344 by Bar-Tana, 08/25/1987  (the ‘344 patent; cited by Applicants in IDS) and US 7405226 by Dasseux July 29, 2008 (“the ‘226 patent”; cited by Applicants in IDS).  Instant claim 1 is drawn to a method for treating or preventing hepatocellular carcinoma, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

      The ‘344 patent teach derivatives of long-chain α,ω-dicarboxylic acids and pharmaceutical compositions thereof with pharmacological activity in the treatment of obesity, hyperlipidemia and maturity-onset diabetes (col 1-2). The prior art teach the  compounds on col 6  and Examples 26-38,  shown below as displayed in Registry Data base; which  are structurally similar to compounds formula of instant claim 1:


    PNG
    media_image3.png
    203
    655
    media_image3.png
    Greyscale

RN   103198-93-2  CAPLUS
CN   1,3-Benzenediheptanoic acid, β1,β1,β3,β3-tetramethyl-
     (CA INDEX NAME)

    PNG
    media_image4.png
    163
    655
    media_image4.png
    Greyscale


The compounds of the ‘344 patent utilized in method of treatment of hypercholesterolemic-hypertri glyceridemic conditions and the instantly claimed compounds are adjacent homologues of one another, wherein compounds differs by a single methylene group; such compounds are deemed obvious variants.
The remaining subject matter of claim 1 treating or preventing hepatocellular carcinoma represents a property that is an inherent property of the compounds (compositions), and there is no evidence stating that the compound according to the '344 patent, would not produce the same effect when utilized in medicine applications. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. lreco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), see MPEP 2112.
Furthermore, the prior art by the ‘226 patent teach dicaboxylic compounds of formula (I) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(col 15) which are structurally similar to claimed compounds when X is Phenyl, n is 4, m=0 and Y1, Y2 are –COOH and their application in a method of treating disease including metabolic disease, cancer, etc.: (col 8).


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The predecessor to the Federal Circuit held several times that structurally similar compounds are obvious over one another.  In re Payne, Durden, and Weiden, 606 F.2d 303, 203 USPQ 245, 254-5 (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.); In re Hass and Susie, 60 USPQ 548, 551 (CCPA 1944) (“[I]n order to be patentable, novel members of a homologous series of compounds must possess some unobvious or unexpected beneficial properties not possessed by homologous compounds disclosed in the prior art.").
Based on the teaching of prior art, one of ordinary skill would be motivated before the effective filing date of the claimed invention was made, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for utilizing the di-carboxylic compound in treating a disease such as hepatocellular carcinoma because of the structural similarity between the compounds of the prior art by the ‘344 and ‘226 patent which are and the instantly claimed compounds and a suggestion to try various combination of variables on the core structure of the di-carboxylic acid compounds (i.e. different length alkyl chain, phenyl core substitution, etc.) and the teaching that such compounds are therapeutical agents in treating various diseases.
The motivation to make said change would be to make additional compound for the quoted purpose.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
2. Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 4689344 by Bar-Tana, 08/25/1987  (the ‘344 patent; cited by Applicants in IDS) and by US 7405226, Dasseux July 29, 2008 (cited by Applicants in IDS) as applied to claim 1 above and further in view of Kudo et al. Vol 391, 2018, 1163 (cited by Applicants in IDS) and Chou Cancer Research  Jan 2010, 440 (cited by Applicants in IDS).
The teaching of the ‘344 patent and the ‘226 patent pertaining to claim 1 are outlined above.           The difference between the instantly claims and the teachings of the ‘344 patent and the ‘226 patent is that cited prior art do not teach further administering sorafenib or lenvatinib  of claim 3.         However, the article by Chou teach that drug combination is most widely used in treating diseases, such as cancer and the combination of drugs aims to achieve synergistic pharmaceutical dose and toxicity reduction and to minimize or delay the induction of drug resistant (page 440), while the article by Kudo discuss both sorafenib or lenvatinib as hepatocellular carcinoma pharmacotherapies (page 1163, 1171).           Therefore one of ordinary in art would therefore have been motivated before the effective filing date of the claimed invention was made, with a reasonable expectation for success, to adopt the method of treatment disease by utilizing the compounds of the ‘344 and 226  patent  and to use drug combination strategy as discuss by Chou and to further use sorafenib or lenvatinib in the combination for treatment  of hepatocellular carcinoma  as disclosed by Kudo, because the prior art by the Chou teach the synergistic effect of drug combination while Kudo discuss sorafenib or lenvatinib  as hepatocellular carcinoma pharmacotherapies. Therefore, based on the combined teachings of prior art, one of ordinary skills in the art would be motivated to use the dicarboxylic acid compounds of the ‘344 and ‘226 patent with sorafenib or lenvatinib, with reasonable expectation of success in treatment of hepatocellular carcinoma. 
Therefore, the instantly claimed process would have been obvious to one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11084773.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the claims of instant application and the claim of the ‘773 patent.
The instant claims are drawn to a method treating or preventing hepatocellular carcinoma, comprising administering to a subject in need thereof an effective amount of a compound having the structure disclosed in claim 1. Patent ‘773 is drawn to a composition  comprising  the same compound claimed in the instant application. The ‘773 states that the latter may be used in treating various diseases such as hepatocellular carcinoma. Thus, since the ‘773 patent suggests the using the composition in a method of treatment hepatocellular carcinoma as claimed, it would have been obvious for one of ordinary skill to claim so.
Conclusion
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622